DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 03/16/2021 has been acknowledged and entered. Claims 4 and 6 have been cancelled. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(c) In claim 1, line 17, before “formed of a metal material”, delete ----the frame wiring line----.
(d) In claim 1, line 17, before “formed of a metal material”, insert ----a frame wiring line of the plurality of frame wiring lines--.

Allowable Subject Matter
Claims 1-3, 5 and 7-13 are allowed over the prior art.

Reasons for Allowance

Claims 1-3, 5 and 7-13 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 1 including “a first conductive layer formed of a material identical to the material of the metal layer is provided on a lower layer side of the frame flattening film, and the frame wiring line is electrically connected to the first conductive layer within the surface protection layer". In particular, the prior art of record falls short with regards to teaching wherein a first conductive layer provided on a lower layer side of the frame flattening film that is electrically connected to the frame wiring layer within the surface protection layer comprising the same material as a metal layer of the TFT. 

In example:
(i) Yoon et al. (U.S. Patent Pub. No. 2018/0047802) teaches a display device comprising: a resin substrate; a TFT layer provided on the resin substrate and including a flattening film; a light-emitting element provided on the resin substrate with the TFT layer interposed between the light-emitting element and the resin substrate to constitute a display region; a frame region provided on a periphery of the display region; a terminal portion provided at an end portion of the frame region; a bending portion provided between the display region and the terminal portion; a plurality of frame wiring lines provided in the frame region, connected to wiring lines in the display region, and extended to the terminal portion; and at least a one-layer inorganic film provided in the frame region to constitute the TFT layer layered on the resin substrate, wherein the light-emitting element includes a metal electrode provided on the flattening film, in the 
(ii) Kwak et al. (U.S. Patent Pub. No. 2014/0217397) teaches a similar device comprising: a light emitting element including a metal electrode provided on a flattening film; a plurality of frame wiring lines provided in a frame region; wherein the frame wiring line is formed of a metal material identical to the metal material of the metal electrode, but fails to specifically teach all the details of the display device as claimed including the limitations mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        March 23, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894